Mr. President, I would like to express my warmest congratulations to you on your election as President of our prestigious Assembly at its seventieth session. Your proven experience in international affairs, combined with your esteemed personal qualities, bode well for the success of this session of the General Assembly.
In this pivotal year, when the Organization is celebrating its seventieth anniversary, I would like to commend the efforts of the Secretary-General, Mr. Ban Ki-moon, and associate myself with the unanimous tributes paid to him for his commitment to promoting peace and sustainable development and to the fight against climate change. The people and the
Government of Haiti are particularly grateful for the spirit of solidarity that he has always shown with regard to our country in its ongoing struggle to strengthen our democracy.
In a world where, in the words of His Holiness Pope Francis, speaking at the World Meeting of Popular Movements, “global interdependence calls for global answers to local problems”, the challenge to the United Nations today is to reinvent itself, to reform itself and, above all, to be the bearer of a new vision of our shared future, a vision capable of reviving the original flame and of reuniting Member States around a grand collective plan focused on the bedrock of core values on which the Organization is built.
In that respect, we welcome a number of recent diplomatic breakthroughs that bring glimmers of hope in international relations. The restoration of diplomatic relations between the United States of America and Cuba is undoubtedly a historic breakthrough. It allows us to anticipate greater serenity in hemispheric relations. The Republic of Haiti can only rejoice at that development. We pay tribute to the vision, pragmatism and leadership shown by the American and Cuban Heads of State, who opened a new chapter in the relations between the two countries.
Similarly, we welcome the signing of the agreement between the Islamic Republic of Iran and the group of six countries on the Iranian nuclear issue and the détente that has resulted from it. I also welcome the atmosphere of cordiality and fraternal dialogue that now governs the relations between the People’s Republic of China and Taiwan. We have no doubt that the new momentum in their relations will significantly contribute to a much- hoped-for thaw among all the countries of South-East Asia, moving beyond their differences and divergences. The Republic of Haiti encourages the spirit of dialogue prevailing in the relations between nations, which seeks to reach peaceful solutions to their conflicts.
The Syrian crisis is a real affront to the conscience of humankind. Non-State entities are expanding their grip every day, particularly in Iraq and Syria, engaging in intolerable atrocities against civilian populations and in the destruction of world cultural-heritage sites. Such threats, which are of an exceptional scale and gravity, pose a challenge to the international community. We have a clear obligation to adopt all collective measures necessary so as to ensure international security and respect for human rights. We must redouble our efforts to oppose with determination the barbarism of terrorist
4/55 15-29658

01/10/2015 A/70/PV.22
entities and their criminal acts that endanger our shared values. There can be no real peace or security if the international community shows weakness towards those who violate international public order.
It goes without saying that we cannot hope for effective responses to the global challenges of our time without narrowing the North-South divide, without an intensification of the fight against poverty, and without a proactive response to environmental crises that afflict, above all, the poorest countries. Strengthening the credibility of the United Nations means strengthening its ability to act quickly and intervene effectively in maintaining peace and security, especially when it comes to preventing major crisis situations, calming recurring sources of tension or resolving conflicts that have gone on for too long.
I would like to discuss the situation of my country, the Republic of Haiti. On 9 August, an important stage in the consolidation of democracy in Haiti was reached. An independent electoral council, chosen by civil society, launched the electoral process that will lead to presidential, legislative, municipal and territorial elections before the end of this year.
A year ago, in his report to the Security Council on the United Nations Stabilization Mission in Haiti (MINUSTAH), the Secretary-General noted that holding inclusive elections was
“essential for ... the consolidation of democracy and the rule of law and to promote socioeconomic development, which is necessary to improve the living conditions of the population and achieve enduring stability” (S/2014/617, para. 62).
I am pleased to confirm to the General Assembly that my country is on track. The Haitian people has demonstrated political maturity and the ability to take control of its destiny. I wish to express my deep gratitude to all of Haiti’s cooperation partners and to the United Nations for the scale of the support provided in the preparation and holding of the electoral contests. The success of the elections will be an important milestone on the country’s road to stability and in the political transition in 2016. That will be a key indicator of the United Nations Stabilization Mission in Haiti’s sound performance and success over the past 11 years.
Significant progress has been made in Haiti, especially during the past four years. I can say that, under my Administration, democracy was
consolidated, institutions guaranteeing the rule of law were strengthened, the situation in terms of the security environment has improved significantly, and human rights have been promoted and respected. Never has the number of international conventions ratified by the country — on the protection of human rights, the rights of children, women and vulnerable people — been more substantial. At the same time, extreme poverty has declined, foreign direct investment has shown a net expansion, and, after decades of stagnation, the economy has returned to growth.
In terms of the Millennium Development Goals, much progress has been reported. Haiti has reached the target for the reduction in the prevalence of underweight children under 5 years of age, three years ahead of schedule. Thanks to the universal education enrolment programme, which is compulsory and free and was set up by my Administration, more than 1 million children have been able to attend school. We have also seen progress in access to safe drinking water, lower infant- mortality rates, the alleviation of extreme poverty and the fight against social exclusion. In the field of public health, we have achieved undeniable success in the fight against HIV/AIDS and malaria.
The progress made in recent years was made possible thanks, in part, to the support of MINUSTAH. Those achievements represent an outstanding contribution to the country’s stability, without which there can be no serious possibility of economic modernization and sustainable development. MINUSTAH is in the process of adapting to a new environment, different from that prevailing when it was established. The Haitian Government prefers a reconfiguration plan that takes into account the evolving situation on the ground. I reiterate our desire to see the gradual, orderly withdrawal of the Mission’s troops. The withdrawal of troops and the transfer of responsibilities to the Haitian authorities in matters of the military, police and development must be made according to an agreed calendar, thereby avoiding any undermining of the country’s internal or external security.
Defence and security issues are of primary importance for my Administration. I have strengthened the National Police and have developed a new defence policy, with support from the Inter-American Defence Board, through the adoption of a white paper calling for the creation of a defence force in the country. The new force will participate actively in Haiti’s development, with a focus on environmental protection, rescue efforts
15-29658 5/55

A/70/PV.22 01/10/2015
in cases of natural disaster, securing our borders and strengthening the protection of investments.
As the end of my term approaches, I am pleased and proud to have worked and will continue to work towards my country’s stability and strengthened democracy, thereby honouring my solemn commitments to the Haitian people, as well as to the international community. I am especially grateful to the various United Nations bodies that have stood by us throughout.
Haiti reaffirms its faith in the principles of the Charter of the United Nations and the Organization’s efforts to promote peacebuilding and strengthen international solidarity. The elimination of extreme poverty is not beyond our reach; it is everyone’s business. In that regard, the Republic of Haiti fully supports the new Sustainable Development Goals, established pursuant to the new post-2015 development agenda in the form of the 2030 Agenda for Sustainable Development (resolution 70/1) and looks forward to their swift and effective implementation, together with the appropriate resources.
At the time of the seventieth anniversary of the United Nations, the spirit that presided over its creation is more than ever alive. Faced with unprecedented global challenges, including the growing threat of global warming, Member States must ensure that the Organization works to build the impetus needed to strengthen it as a space for collaboration. A new dynamic is necessary in matters of peace and development, under which every State agrees that the use of force must be subject to law, where dialogue and the peaceful resolution of disputes emerge as the cornerstone of inter-State relations and where the
“recognition of the inherent dignity and of the equal and inalienable rights of all members of the human family is the foundation of freedom, justice and peace in the world”,
as stated in resolution 217 A (III), of 10 December 1948, by which the General Assembly adopted the Universal Declaration of Human Rights.
